DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 4, 5, 13, 16 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (US 2006/0176602) in view of Bish (US 6463513).
Regarding claim 1, Honjo teaches:
A method comprising: reading a tape directory from a cartridge memory of a tape cartridge in a first tape drive; seeking a target record using the tape directory; storing physical positions of a plurality of different records that have been read during the seeking in a volatile memory of the first tape drive as a high resolution tape directory (HRTD); 	[0254] shows that the command acquisition section 101 supplies information on the data selected by the user to the search processing section 124 employed in the table processing section 104. Then, the search processing section 124 controls the table-read control section 125 to read out an attribute information table from the MIC 63 employed in the tape cassette 51 and save the attribute information table in the cache memory 37. Subsequently, the search processing section 124 searches the attribute information table for a recording location of the data selected by the user and notifies the recording/reproduction control section 102 of a result of the search process.
communicating the HRTD stored in the volatile memory for storage in a non- volatile memory […] prior to unloading the tape cartridge; and 	[0206] The attribute information table stored temporarily in the cache memory 37 is returned to the MIC 63 for example when the tape streamer drive 1 receives a command to eject the tape cassette 51 out off the tape streamer drive 1 from the host computer 201.
The combination of the following elements in Honjo teaches in response to the tape cartridge being loaded into the tape drive, receiving the HRTD from the non-volatile memory.	Fig. 1 and [0126] A MIC 63 is provided in the tape cassette 51. The MIC 63 is connected to a cache memory 37 so as to allow data to be exchanged between the system controller 22 and the MIC 63 by way of the cache memory 37. The MIC 63 is used for storing, among others, an attribute information table including attributes of data already recorded on the magnetic tape 62 employed in the tape cassette 51. [0128] shows that when the tape cassette 51 is mounted on the tape streamer drive 1, for example, the tape streamer drive 1 reads out the attribute information table from the predetermined portion included in the magnetic tape 62 as a substitute for the MIC 63 and temporarily stores the table in the cache memory 37.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the non-volatile memory in cassette (MIC) and the predetermined portion of the magnetic tape as a substitute for reading out attribute information table. The rationale for doing so would have been that use of another non-volatile memory as a substitute is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory device, a known device, in order to obtain the result of being able to achieve flexibility and more efficient usage of resources for storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
Honjo does not explicitly teach, but the combination of Honjo and Bish teaches non-volatile memory off of the tape cartridge Honjo in [0087] a plurality of data temporary storage sections (such as cache memories 29-1 to 29-n shown in FIG. 1) for temporarily storing data acquired by the acquisition section. Bish in Fig. 1, 2 and col.4, line 38-49 shows that each data storage library comprises a "virtual" library which includes a non-volatile cache storage 40, such as a disk drive and/or an electronic non-volatile storage such as "flash" memory, for maintaining the data volumes that have been recently accessed, and includes a backing storage, such as removable data storage media having data volumes 18, for storing data volumes for infrequent access. Data volumes are provided to the library from a host and director, and the host waits until the virtual library writes the data volume to non-volatile cache before providing a "return" signal to the host. Bish in col. 4, lines 5563 further shows that the host systems 11 and 12 may be embodied by a variety of types and numbers of processing units, servers, or computing systems. The data storage libraries 14 and 15 may comprise any similar libraries for storing removable rewritable data storage media, such as magnetic tape cartridges or optical disks. A "library" may comprise a complete library or a partition of a larger library. An example of a suitable data storage library is the IBM 3494 Virtual Tape Server.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the magnetic tape-based data storage system of Honjo with the cache storage method/system of Bish. The rationale for doing so would have been that use of a non-volatile memory device is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a cache storage system, a known device for use in memory systems, in order to obtain the result of being able to provide fast and reliable storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.

Regarding claim 2, Honjo teaches:
wherein the non-volatile memory is part of a tape library.	Fig. 1 and [0005] shows that the tape cassette has a non-volatile memory referred to as an MIC (Memory in Cassette) for storing data received from a memory controller employed in the tape streamer drive. The memory controller employed in the tape streamer drive is also capable of reading out data from the non-volatile memory.
	
Regarding claim 3, Honjo teaches:
further comprising exporting the HRTD from the non-volatile memory in response to the tape cartridge being removed from the tape library.	[0128] shows that the attribute information table temporarily stored in the cache memory 37 and updated by the system controller 22 in operations to record data onto the magnetic tape 62 and reproduce data from the magnetic tape 62 can be stored back in the predetermined portion included in the magnetic tape 62 as a substitute for the MIC 63 before the tape cassette 51 is ejected from the tape streamer drive 1.

Regarding claim 6, Honjo does not explicitly teach, but the combination of Honjo and Bish teaches:
wherein the non-volatile memory is part of host computing device.	Honjo in [0087] a plurality of data temporary storage sections (such as cache memories 29-1 to 29-n shown in FIG. 1) for temporarily storing data acquired by the acquisition section.	 Bish in Fig. 1, 2 and col.4, line 38-49 shows that each data storage library comprises a "virtual" library which includes a non-volatile cache storage 40, such as a disk drive and/or an electronic non-volatile storage such as "flash" memory, for maintaining the data volumes that have been recently accessed, and includes a backing storage, such as removable data storage media having data volumes 18, for storing data volumes for infrequent access. Data volumes are provided to the library from a host and director, and the host waits until the virtual library writes the data volume to non-volatile cache before providing a "return" signal to the host.

Regarding claim(s) 7 and 10, Honjo teaches:
further comprising generating a hash code using tape specific information, wherein the hash code is communicated with the HRTD for storing in the non-volatile memory.     [0139] the identifier generation section 103 may generate a logically perfectly unique identifier as a unique random number typically by using a physical address stored in an internal ROM such as the ROM 24 shown in the FIG. 1 or other information stored in the ROM as the seed (or the source) of the random number. As another alternative to such a logically perfectly unique identifier, the identifier generation section 103 may also generate a random number practically having no problems by applying a hash function to information such as another random number or a system state and use the generated random number as the identifier.
	
Regarding claim(s) 8 and 11, Honjo teaches:
wherein the hash code is received with the HRTD from the non-volatile memory, the method further comprising verifying the hash code using tape specific information from the tape cartridge.	[0141] The table processing section 104 has functions of an attribute acquisition section 121, an attribute generation section 122, a table storage control section 123, a search processing section 124, a table reading control section 125, a query-result information generation processing section 126 and a query-result information supply control section 127.
Fig. 10 and [0227] In a process carried out at the step S75, the CPU 211 produces a result of determination as to whether or not an instruction has been received from the user as an instruction specifying an entered search condition and making a query about attributes of data satisfying the search condition and about statistical information of the data. The result of such determination is produced on the basis of a signal representing an operation input entered by the user via the input section 216 to the CPU 211 by way of the input/output interface 215 and the bus 214.
	
Regarding claim 9, Honjo teaches:	
A tape drive comprising: a memory including a volatile memory; and 	[0087] a plurality of data temporary storage sections (such as cache memories 29-1 to 29-n shown in FIG. 1) for temporarily storing data acquired by the acquisition section. [0206] The attribute information table stored temporarily in the cache memory 37 is returned to the MIC 63 for example when the tape streamer drive 1 receives a command to eject the tape cassette 51 out off the tape streamer drive 1 from the host computer 201.
a controller coupled to the memory, the controller configured to perform operations comprising: reading a tape directory from a cartridge memory of a tape in a first tape drive; seeking a target record using the tape directory; storing physical positions of a plurality of different records that have been read during the seeking in the volatile memory as a high resolution tape directory (HRTD); 	[0254] shows that the command acquisition section 101 supplies information on the data selected by the user to the search processing section 124 employed in the table processing section 104. Then, the search processing section 124 controls the table-read control section 125 to read out an attribute information table from the MIC 63 employed in the tape cassette 51 and save the attribute information table in the cache memory 37. Subsequently, the search processing section 124 searches the attribute information table for a recording location of the data selected by the user and notifies the recording/reproduction control section 102 of a result of the search process.
storing the HRTD stored in the volatile memory into a non-volatile memory […]; and 	[0206] The attribute information table stored temporarily in the cache memory 37 is returned to the MIC 63 for example when the tape streamer drive 1 receives a command to eject the tape cassette 51 out off the tape streamer drive 1 from the host computer 201.
in response to the tape being loaded into a second tape drive, transmitting the HRTD from the non-volatile memory to the second tape drive.	Fig. 1 and [0126] A MIC 63 is provided in the tape cassette 51. The MIC 63 is connected to a cache memory 37 so as to allow data to be exchanged between the system controller 22 and the MIC 63 by way of the cache memory 37. The MIC 63 is used for storing, among others, an attribute information table including attributes of data already recorded on the magnetic tape 62 employed in the tape cassette 51. [0128] shows that when the tape cassette 51 is mounted on the tape streamer drive 1, for example, the tape streamer drive 1 reads out the attribute information table from the predetermined portion included in the magnetic tape 62 as a substitute for the MIC 63 and temporarily stores the table in the cache memory 37.
The combination of Honjo and Bish teaches non-volatile memory off of the tape cartridge Honjo in [0087] a plurality of data temporary storage sections (such as cache memories 29-1 to 29-n shown in FIG. 1) for temporarily storing data acquired by the acquisition section. Bish in Fig. 1, 2 and col.4, line 38-49 shows that each data storage library comprises a "virtual" library which includes a non-volatile cache storage 40, such as a disk drive and/or an electronic non-volatile storage such as "flash" memory, for maintaining the data volumes that have been recently accessed, and includes a backing storage, such as removable data storage media having data volumes 18, for storing data volumes for infrequent access. Data volumes are provided to the library from a host and director, and the host waits until the virtual library writes the data volume to non-volatile cache before providing a "return" signal to the host. Bish in col. 4, lines 5563 further shows that the host systems 11 and 12 may be embodied by a variety of types and numbers of processing units, servers, or computing systems. The data storage libraries 14 and 15 may comprise any similar libraries for storing removable rewritable data storage media, such as magnetic tape cartridges or optical disks. A "library" may comprise a complete library or a partition of a larger library. An example of a suitable data storage library is the IBM 3494 Virtual Tape Server.
	
Regarding claim(s) 12 and 15, Honjo teaches:	
A system comprising: a memory containing program instructions; and a processor coupled to the memory, the processor configured to execute the instructions to perform operations comprising: in response to receiving a tape cartridge eject request for a tape cartridge in a tape drive, requesting a high resolution tape directory (HRTD) from a volatile memory of the tape drive; and in response to receiving the HRTD from the tape drive, storing the HRTD in a non-volatile memory […].	[0206] The attribute information table stored temporarily in the cache memory 37 is returned to the MIC 63 for example when the tape streamer drive 1 receives a command to eject the tape cassette 51 out off the tape streamer drive 1 from the host computer 201.
The combination of Honjo and Bish teaches non-volatile memory off of the tape cartridge Honjo in [0087] a plurality of data temporary storage sections (such as cache memories 29-1 to 29-n shown in FIG. 1) for temporarily storing data acquired by the acquisition section. Bish in Fig. 1, 2 and col.4, line 38-49 shows that each data storage library comprises a "virtual" library which includes a non-volatile cache storage 40, such as a disk drive and/or an electronic non-volatile storage such as "flash" memory, for maintaining the data volumes that have been recently accessed, and includes a backing storage, such as removable data storage media having data volumes 18, for storing data volumes for infrequent access. Data volumes are provided to the library from a host and director, and the host waits until the virtual library writes the data volume to non-volatile cache before providing a "return" signal to the host. Bish in col. 4, lines 5563 further shows that the host systems 11 and 12 may be embodied by a variety of types and numbers of processing units, servers, or computing systems. The data storage libraries 14 and 15 may comprise any similar libraries for storing removable rewritable data storage media, such as magnetic tape cartridges or optical disks. A "library" may comprise a complete library or a partition of a larger library. An example of a suitable data storage library is the IBM 3494 Virtual Tape Server.

Regarding claim(s) 14 and 17, Honjo teaches:
wherein a hash code is received with the HRTD from the tape drive and the hash code is stored in the non-volatile memory with the hash code.	[0139] the identifier generation section 103 may generate a logically perfectly unique identifier as a unique random number typically by using a physical address stored in an internal ROM such as the ROM 24 shown in the FIG. 1 or other information stored in the ROM as the seed (or the source) of the random number. As another alternative to such a logically perfectly unique identifier, the identifier generation section 103 may also generate a random number practically having no problems by applying a hash function to information such as another random number or a system state and use the generated random number as the identifier.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-12, 14, 15 and 17 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133